Case 7:20-cr-02135 Document1 Filed on 11/08/20 in TXSD Page 1 of 2

AQ ah PStatdd p ethRine Gopplaint
Souther resierer igs

 

 

 

 

FILED ©
UNITED STATES DISTRICT COURT
NOV 0 8 2020 for the
David J. Bradley, Clerk Souther District of Texas
United States of America -)
( v. ) .
)  CaseNo. M-20 -2U22-@
Maria Isabel VILLARREAL )
YOB: 1969 USC
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of November 8, 2020 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
21U.S:C§952- — Knowingly and intentionally import into the United States fromthe United

21 U.S.C § 841 - Mexican States approximately 6.56 kilograms of heroin, a Schedule |
controlled substance, and did knowingly and intentionally possess with the
intent to distribute approximately 6.56 kilograms of heroin, a Schedule |
controlled substance.

This criminal complaint is based on these facts:

See "Attachment A”

Oontinued on the attached sheet.

/s/ Quintin R Moses .

 

Approved AUSA Robert Guerra Complainant's signature

Submitted by reliable electronic means, sworn to Quintin R Moses,.HSI Special Agent

 

and attested to telephonically per Fed. R. Cr.4.1, and Printed name and title

probable cause found on:
Date: 11/08/2020 - 9: 225.4, QXZ—

Judge’s signature

City and state: McAllen, TX . Juan F. Alanis, U.S. Magistrate Judge

 

Printed name and title
Case 7:20-cr-02135 Document1 Filed on 11/08/20 in TXSD Page 2 of 2

ATTACHMENT A

On November 8, 2020, United States Customs and Border Protection officers (CBPOs) — .

‘conducting. in-bound operations at the Progreso, Texas, Port of Entry (Progreso POE)
encountered Maria Isabel VILLARREAL, a United States citizen and lone occupant in a Toyota
Tacoma. VILLARREAL sought admission into the United States from the United Mexican

States (Mexico). ,

During the encounter, CBPOs referred VILLARREAL for a secondary inspection. During a
secondary inspection, CBPOs conducted a X-Ray scan of VILLARREAL's Toyota Tacoma. The X-
ray scan revealed anomalies secreted within the front-right and back-right passenger doors.
During the secondary inspection, CBPOs utilized a CBP canine, which alerted to the odor
of the presence of narcotics near the vicinity of the observed anomalies... CBPOs
subsequently extracted, analyzed, and. seized six (6) individual packages that: weighed
approximately 6.56 kilograms and contained a substance that -tested positive: for the
presence of heroin.

Homeland: Security Investigations, McAllen, Texas (HSI McAllen) Special Agent (SA) responded
to the Progreso POE to investigate.
/

During an interview, VILLARREAL admitted that approximately one (1) week’ preceding
November 8, 2020, a third-party in Mexico offered her an opportunity to earn money.

VILLARREAL stated the third-party informed VILLARREAL that VILLARREAL would be
compensated $2,000.00 (USD) to import "something" into the United States from Mexico,

in VILLARREAL's. Toyota Tacoma. VILLARREAL admitted she believed the "something" to be
"drugs" and further admitted she knew drugs were illegal. VILLARREAL admitted she was
instructed by a third-party in Mexico to travel to Mexico on November 8, 2020,. to
facilitate the drug smuggling expenditure. VILLARREAL admitted she traveled to Mexico on

. November. 8, 2020, and temporarily relinquished her Toyota Tacoma to third-parties. whom |
she believed intended to secrete drugs in said vehicle. VILLRREAL admitted she retrieved

her Toyota Tacoma from said third-parties and was instructed to and intended to import
what she believed to be "drugs" into the United States from Mexico, and was instructed
to and intended to transport. said drugs to a designated location in the United States
where an unknown third-party was scheduled to retrieve the drugs: from VILLARREAL's

Toyota Tacoma.

The facts detailed in this attachment do not represent the totality of information
discovered during the investigation, the facts merely establish probable cause. Based on
the facts of the investigation, probable cause exists to believe VILLARREAL intentionally
and knowingly unlawfully imported a controlled substance (heroin) into the United States
in violation of 21.USC § 952 — Importation of a Controlled Substance and intentionally
and knowingly unlawfully possessed a controlled substance (heroin) with intent to
distribute in violation 21 USC § 841 — Possession with Intent to Distribute a Controlled
Substance.
